DETAILED ACTION
This Notice of Allowance is in response to the Request for Continued Examination filed September 3, 2021.  
REASONS FOR ALLOWANCE
2.	Claims 1-2, 6-10, 12-13, 16, 18-21, 24-25, and 30-33 are allowable over the references of record for at least the following reasons:
	Claim 1: a valve connected to the shaft and configured to cyclically obstruct the exhaust port, the valve having two ends opposite one another in the direction of the central axis and defining a length of the valve therebetween, the valve being disposed between and separating the first portion and the second portion of the shaft such that the shaft does not extend along the length of the valve in the direction of the central axis, the valve being operable to: move clear of the exhaust port before the piston uncovers the exhaust port during the downstroke of the piston, and at least partially close the exhaust port before the piston fully covers the exhaust port during the upstroke of the piston.  
	Claim 33: the inner surface of the valve has a cross-sectional profile taken along a plane normal to the central axis, the cross-sectional profile of the inner surface of the valve having a generally triangular shape defined by two sides of the inner surface converging at an apex; and the outer surface of the valve defines an axial curvature of the valve, the axial curvature having an axial radius measured between the outer surface of the valve and an arcuate axis, the axial radius being configured to be greater than a radius of the cylinder, the arcuate axis being configured to be disposed, in a plane normal to the cylinder axis and containing the central axis, further from the outer surface of the valve than the cylinder axis when the outer surface of the valve faces the cylinder.  
	The closest prior art is the Hooper reference.  The Hooper reference fails to disclose all of the features of amended independent claim 1 and independent claim 33.  Furthermore, there is no suggestion or teaching the Hooper reference, or any of the located prior art, to modify the 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747